Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62698114, filed on 7/14/2018, No. 62698173, filed on 7/15/2018, No. 62725314, filed on 8/31/2018, No. 62727052, filed on 9/5/2018, No. 62744701, filed on 10/12/2018, No. 62754714, filed on 11/2/2018, and is hereby incorporated by references.
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 4/25/2022. 
Claims 10-11, 13-22, and 25-26 are pending.
Response to Arguments

Applicant's arguments with respect to claim limitation “horizontal binary-tree splitting is not allowed if the width of the current block is larger than the threshold W and the height of the current block is less than or equal to the threshold H, and vertical binary-tree splitting is not 11Serial No.: 17/260,008 Art Unit: 2483 allowed if the width of the current block is less than or equal to the threshold W and the height of the current block is larger than the threshold H, wherein the threshold W and the threshold H are predefined values corresponding to a maximum transform block size in a video compression standard; partitioning the current block with one allowed splitting type, wherein the predefined splitting type is not used to partition the current block if the comparing result indicates the predefined splitting type is not allowed” recited in claim 1 have been fully considered but they are not persuasive.  Applicants contend the combination of Wang and Zhang does not teach the claimed features above (Applicants’ Remarks dated 4/25/2022, p. 3-9). However, the Examiner respectfully disagrees.  FIG. 7-8 of Wang illustrate the concept of horizontal binary-tree splitting and vertical binary-tree splitting of a current block CU5 in FIG. 7.  Paragraph [0016-0018 and 0107-0108] of Wang describe that determining whether the current block meets a partitioning condition which is that a width of the current block is greater than a preset width threshold [e.g. 16], or that a height of the current block is greater than a preset height threshold [e.g. 16].  This means if the current does not meet the partition condition (e.g. the width of the current block is less than or equal to the threshold W (e.g. 16) or the height of the current block is less than or equal to the threshold H (e.g. 16)).  The region is no longer partitioned [See [0110]].  Furthermore, paragraph [0003-005 and 0013] Zhang teaches the well-known concept of a maximum/minimum transform block size in a video compression standard [e.g. HEVC standard].   Please see detail mappings in section 9 below.
Applicant's arguments with respect to newly added claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11, 18, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20210014492 A1) in view of Zhang et al (US 20180213264 A1).
             Regarding claim 1 and 25-26, Wang discloses a method of video processing [e.g. FIG. 4] in a video coding system [e.g. video encoding] for encoding or decoding video pictures [pictures] with a partition constraint [e.g. [0016-0018]; meets portioning condition], the method comprising: receiving input data [e.g. FIG. 4-5] associated with a current block [e.g. current block] in a current video picture [picture]; determining two thresholds W and H [e.g. [0016 and 0101-0109]; thresholds of width (16) and height of the block (16)], wherein both the two thresholds W and H are positive integers [e.g. 16]; determining whether a predefined splitting type [e.g. FIG. 1-2 and 7-8; preset partition mode; binary tree partitioning] is allowed for partitioning the current block into multiple sub-blocks [e.g. FIG. 1; two sub-blocks] according to a partition constraint [e.g. partitioning condition], wherein the partition constraint corresponds to a comparing result of a width of the current block [e.g. [0016]; width of the current block is greater than the threshold], a height of the current block, or both the width and height of the current block with one or both the thresholds W and H [e.g. [0016 and 0107-0110]; width of the current block is greater than the threshold; 16X16 region is no longer partitioned]; wherein horizontal binary-tree splitting is not allowed if the width of the current block is larger than the threshold W and the height of the current block is less than or equal to the threshold H [e.g. FIG. 7-8; when the height of the current block is equal to the threshold 16, the region is no longer partitioned], and vertical binary-tree splitting is not11Serial No.: 17/260,008 Art Unit: 2483allowed if the width of the current block is less than or equal to the threshold W and the height of the current block is larger than the threshold H [e.g. FIG. 7-8; when the width of the current block is equal to the threshold 16, the region is no longer partitioned], wherein the threshold W and the threshold H are predefined values [e.g. 16X16, or 8X8] corresponding to a maximum transform block size [e.g. a maximum size of the block that is no longer to be partitioned]; partitioning the current block with one allowed splitting type [e.g. FIG. 1-2], wherein the predefined splitting type is not used to partition the current block if the comparing result indicates the predefined splitting type is not allowed [e.g. [0110]]; and encoding or decoding the current block according to a block partitioning structure of the current block [e.g. FIG. 4 and 6].
              It is noted that Wang differs to the present invention in that Wang fails to explicitly disclose a maximum transform block size in a video compression standard.
              However, Zhang teaches the well-known concept of a maximum transform block size in a video compression standard [e.g. [0003-005 and 0013]; HEVC standard].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Wang to exploit the well-known block partitioning technique taught by Zhang as above, in order to provide reduced or removed redundancy associated with the block partitioning structure in video and image coding [See Zhang; [0002]].
              Regarding claim 11, Wang and Zhang further disclose the two thresholds W and H are predefined or implicitly defined based on a profile or level according to a video compression standard [e.g. HEVC standard; the minimum and the maximum sizes of CTU are specified by the syntax elements in SPS].
              Regarding claim 18, Wang and Zhang further disclose at least a partition syntax is inferred according to the comparing result, and the partition syntax is not signaled in a video bitstream [e.g. Zhang: [0023]; no flag is signaled to indicate whether the below block is split].
Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20210014492 A1) in view of Zhang et al (US 20180213264 A1) and LELEANNEC et al (US 20200366893 A1).
              Regarding claim 13, Wang and Zhang disclose all the limitations in claim 10, but Wang fails to disclose the concept of ternary-tree splitting.
              LELEANNEC teaches the well-known concept of ternary-tree splitting is not allowed if the width of the current block is larger than the threshold W [e.g. FIG. 16], or the height of the current block is larger than the threshold H [e.g. FIG. 15].   
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Wang to exploit the well-known block partitioning technique taught by Zhang and LELEANNEC as above, in order to provide reduced or removed redundancy associated with the block partitioning structure in video and image coding [See Zhang; [0002]] and reduced encoding complexity at the encoder [See LELEANNEC; [0005]].
              Regarding claim 14, Wang, Zhang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than or equal to the threshold W and the height of the current block divide by 4 is smaller than the threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is larger than or equal to the threshold H and the width of the current block divide by 4 is smaller than the threshold W [e.g. FIG. 15].  
              Regarding claim 15, Wang, Zhang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than the threshold W and the height of the current block is larger than the threshold H but the height divide by 4 is smaller than the 5threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is larger than the threshold H and the width of the current block is larger than the threshold W but the width divide by 4 is smaller than the threshold W [e.g. FIG. 15].  
              Regarding claim 16, Wang, Zhang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than or equal to the threshold W and the height of the current block is larger than the threshold H but the height divide by 4 is smaller than the threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is larger than or equal to the threshold H and the width of the current block is larger than the threshold W but the width divide by 4 is smaller than the threshold W [e.g. FIG. 15].  
              Regarding claim 17, Wang, Zhang and LELEANNEC further disclose horizontal ternary-tree splitting is not allowed if the width of the current block is larger than the threshold W and the height of the current block is larger than the threshold H and the height divide by 4 is not a multiple of the threshold H [e.g. LELEANNEC: FIG. 16], and vertical ternary-tree splitting is not allowed if the height of the current block is larger than the threshold H and the width of the current block is larger than the threshold W but the width divide by 4 is not a multiple of the threshold W [e.g. FIG. 15].
Claim 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20210014492 A1) in view of Zhang et al (US 20180213264 A1), LELEANNEC et al (US 20200366893 A1; hereinafter “LELEANNEC893”), and LELEANNEC (US 20210203929 A1; hereinafter “LELEANNEC929”).
              Regarding claim 19, Wang, Zhang and LELEANNEC further disclose a coding unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: FIG. 7-8; threshold could be 16, 32, 64], a coding unit size is a product of 6the thresholds W and H [e.g. Wang: FIG. 7], the predefined splitting type is ternary-tree splitting [e.g. ternary partitioning mode], and the predefined splitting type is not allowed if a size of the current block is twice as large as the coding unit size [e.g. LELEANNEC893: FIG. 15-16], Wang, Zhang and LELEANNEC893 fail to disclose the coding unit is a pipeline unit.
               However, LELEANNEC929 teaches the well-known concept of pipeline unit for video coding [e.g. decoding pipeline unit of block partition].
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the encoding system disclosed by Wang to exploit the well-known block partitioning technique taught by Zhang, LELEANNEC893 and LELEANNEC929 as above, in order to provide reduced or removed redundancy associated with the block partitioning structure in video and image coding [See Zhang; [0002]], reduced encoding complexity at the encoder [See LELEANNEC893; [0005]] and optimized coding efficiency [See LELEANNEC929; [0013].
              Regarding claim 20, Wang, Zhang, LELEANNEC893 and LELEANNEC929 further disclose a pipeline unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: FIG. 7-8; threshold could be 16, 32, 64; LELEANNEC929: decoding pipeline unit], a pipeline unit size is a product of the thresholds W and H [e.g. Wang: FIG. 7], a size of the current block is twice as large as the pipeline unit size, and ternary-tree splitting is not allowed unless all further splitting directions are the same and a center sub-block of the current block is partitioned by binary-tree splitting [e.g. LELEANNEC893: FIG. 15-16].  
              Regarding claim 21, Wang, Zhang, LELEANNEC893 and LELEANNEC929 further disclose a pipeline unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: FIG. 7-8; threshold could be 16, 32, 64; LELEANNEC929: decoding pipeline unit], a pipeline unit size is a product of the thresholds W and H [e.g. Wang: FIG. 7], and the predefined splitting type is allowed if a size of the current block is four times as large as the pipeline unit size or if the size of the current block is smaller than the pipeline unit size, wherein the predefined splitting type is selected from quadtree, binary-tree, and ternary-tree splitting [e.g. Wang: FIG. 2 and 7-8; LELEANNEC929: FIG. 3-4].  
              Regarding claim 22, Wang, Zhang, LELEANNEC893 and LELEANNEC929 further disclose a pipeline unit is defined to have a width equal to the threshold W and a height equal to the threshold H [e.g. Wang: FIG. 7-8; threshold could be 16, 32, 64; LELEANNEC929: decoding pipeline unit], determining whether a predefined splitting type is allowed for partitioning the current block further by considering a re-visit constraint [e.g. Wang: FIG. 2 and 7-8], and the predefined splitting type is not allowed if the re-visit constraint is violated, wherein the re-visit constraint prohibits re-visiting any pipeline unit in the current block after leaving the pipeline unit when processing the sub-blocks partitioned from the current block [e.g. LELEANNEC893: FIG. 15-16].     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al (US 20200221140 A1).
LIU et al (US 20170353730 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483